     Case 3:19-cv-01604-E Document 14 Filed 09/25/19            Page 1 of 8 PageID 55



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION


SHAWNEICE MCDADE

        Plaintiff,

v.                                              Civil Action No. 3:19-CV-1604-E

UNITED STATES OF AMERICA,

        Defendant.

                                 JOINT STATUS REPORT

        Pursuant to Rules 16(b) and 26(f) of the Federal Rules of Civil Procedure and the

Court’s September 9, 2019 order (Doc. 11), counsel for Plaintiff Shawneice McDade and

counsel for Defendant United States of America conferred in person on September 19,

2019 regarding this case. As a result of that conference and in compliance with the

Court’s Order, the parties submit the following Joint Report.

1.      A brief statement of the nature of the case, including the contentions of the
        parties.

        (a)     Nature of the Case.

        This case is a tort claim under the Federal Tort Claims Act (“FTCA”) regarding an

April 10, 2018 motor vehicle accident involving both Plaintiff Shawneice McDade and a

United States Postal Service employee, Jose Benitez.

        (b)     Plaintiff’s Statement.

        Plaintiff contends that on April 10, 2018 she was the driver of a vehicle traveling

southbound on the service road of North Stemmons Freeway within the city limits of


Joint Status Report – Page 1
    Case 3:19-cv-01604-E Document 14 Filed 09/25/19              Page 2 of 8 PageID 56



Dallas, Dallas County, Texas. Driver Jose Benitez, was operating a United States Postal

Service boxtruck, and was traveling westbound on Commonwealth Drive. Plaintiff

contends that Jose Benitez failed to keep such proper lookout and attention to the

roadway as a person or ordinary prudence would have kept under the same or similar

circumstances, failed to stop at a red light, failed to yield the right-of-way in violation of

Texas Transportation Code Section 545.151, entered the intersection when it was unsafe

to do so, failed to timely apply the brakes of his vehicle in order to avoid the collision in

question and failed to safely operate his vehicle. Plaintiff contends at the time of the

collision driver Jose Benitez was in the course and scope of his employment with

Defendant United States of America.

        (c)     Defendant’s Statement.

        The United States admits that on April 10, 2018, USPS employee Benitez was

operating a vehicle owned by the USPS, but contends that his motor vehicle made contact

with McDade’s vehicle as the result of McDade’s own negligence. The United States

denies that its conduct caused or contributed to any of McDade’s alleged injuries or

damages. Specifically, the United States believes that any alleged injuries suffered by

McDade resulted from physical and/or medical conditions or accidents that pre-existed or

were subsequent to the incident at issue in the Complaint, and were therefore not caused

by the incident at issue in the Complaint. The United States further believes that

McDade’s own negligent acts or omissions caused or contributed to her alleged injuries.




Joint Status Report – Page 2
     Case 3:19-cv-01604-E Document 14 Filed 09/25/19            Page 3 of 8 PageID 57



2.      Any challenge to jurisdiction or venue, including any procedural defects in
        the removal, if this case was removed.

        None at this time.

3.      Any pending motions.

        None at this time.

4.      Any matters which require a conference with the court.

        None at this time.

5.      Likelihood that other parties will be joined or the pleadings amended.

        The parties do not anticipate that any other parties will need to be joined. The

parties propose December 18, 2019 as the deadline for filing any motions for leave to do

so, should the need arise.

        Similarly, the parties do not anticipate that the pleadings will be amended. The

parties propose December 18, 2019 as the deadline for amended pleadings, should the

need arise.

6.      (a) An estimate of the time needed for discovery, with reasons, (b) a
        specification of the subjects on which discovery may be needed, and (c)
        whether discovery should be conducted in phases or be limited to or focused
        upon particular issues.

        The parties propose a discovery deadline of June 30, 2020. The parties anticipate

both written discovery and depositions of various witnesses, including, but not limited to,

Plaintiff, driver Jose Benitez, Defendant’s corporate representative(s), Plaintiff’s treating

physicians, and the parties’ designated experts (to the extent any expert witnesses are

disclosed by either party). The parties also agree that some non-party discovery may be

needed. Discovery need not be conducted in phases, but discovery should be limited to


Joint Status Report – Page 3
     Case 3:19-cv-01604-E Document 14 Filed 09/25/19            Page 4 of 8 PageID 58



the subject matter related to McDade’s claims, including any damages, and the United

States’ defenses and affirmative defenses.

7.      Any issues related to disclosure or discovery of electronically stored
        information, including the form or forms (i.e., TIF, PDF, or native; with or
        without metadata; searchable or not) in which it should be produced.

        The parties agree that, in response to a written discovery request for electronically

stored information, the parties will conduct searches of electronic discovery through key

word searches of relevant databases and/or devices.

        The parties have also agreed to initially produce paper or portable document

format (.pdf) copies of a produced document that is stored in an electronic format. The

parties do not anticipate any disputes regarding the disclosure or discovery of ESI at this

time. Should a need to obtain the document in another format arise, the parties will

discuss the matter, attempt to resolve it, and involve the Court only if necessary. For

efficiency, the parties agree that they may produce documents electronically in a .pdf

format via either CD, e-mail, flash drive, or secure FTP network.

8.      Any issues relating to claims of privilege or of protection as trial-preparation
        material, including—if the parties agree on a procedure to assert such claims
        after production—whether they will be asking the Court to include their
        agreement in an order.

        None at this time. The parties agree to continue discussions throughout discovery

and, if necessary, to request the Court sign and enter a protective order if appropriate.

9.      What changes, if any, should be made in the limitations on discovery imposed
        under the Federal rules or by local rule, and what other limitations should be
        imposed.

        Plaintiff requests that Plaintiff be allowed to prove up the reasonableness and



Joint Status Report – Page 4
      Case 3:19-cv-01604-E Document 14 Filed 09/25/19          Page 5 of 8 PageID 59



necessity of past medical expenses by affidavits executed in conformity with the

requirements and deadlines set forth in section 18.001of the TEXAS CIVIL PRACTICE AND

REMEDIES CODE, and in turn, that Defendant may challenge the reasonableness and

necessity of Plaintiff’s past medical expenses by filing counter-affidavits executed in

conformity with the requirements and deadlines set forth in section 18.001of the TEXAS

CIVIL PRACTICE AND REMEDIES CODE.

        Defendant does not agree with Plaintiff’s proposed modification to the limitations

on discovery under the Federal Rules as stated above, as Section 18.001 is a procedural

statute and does not apply in federal court under the Erie doctrine. Defendant further

requests that, before any ruling by this Court on this proposed modification, the parties be

allowed to present briefing on the issue.

10.     Any other orders that should be entered by the Court under Rule 26(c) or
        Rule 16(b) and (c).

        None at this time.

11.     Proposed deadlines with specific dates that limit the time to
        (a) join other parties and to amend the pleadings;

        See item 5 above.

        (b) file motions, including summary judgment and other dispositive motions;

        The parties propose that all motions, including all dispositive motions and any

objections to expert testimony, be filed by July 15, 2020.

        (c) complete discovery; and

        See item 6 above.




Joint Status Report – Page 5
      Case 3:19-cv-01604-E Document 14 Filed 09/25/19            Page 6 of 8 PageID 60



        (d) designate expert witnesses and make the expert disclosures required by
            Rule 26(a)(2).

        The parties propose the following schedule for the designation of expert witnesses

and related Rule 26(a)(2) expert disclosures:

        March 17, 2020 – deadline for expert designations and Rule 26(a)(2) expert

disclosures for the party with burden of proof;

        April 16, 2020 – deadline for expert designations and Rule 26(a)(2) expert

disclosures for opposing experts;

        May 1, 2020 – deadline for rebuttal expert designations and Rule 26(a)(2) expert

disclosures for rebuttal experts

12.     Requested trial date, estimated length of trial, and whether jury has been
        demanded.

        The parties request that the trial be set for October 19, 2020. The parties estimate

trial will take two to three days. Although Plaintiff has demanded a jury, the parties

agree that Plaintiff is not entitled to a jury, pursuant to 28 U.S.C. § 2402.

13.     Whether the parties will consent to trial (jury or non-jury) before a United
        States Magistrate Judge per 28 U.S.C. § 636(c).

        The parties do not agree to trial before a U.S. Magistrate Judge.

14.     Progress made toward settlement, and the present status of settlement
        negotiations. This must be a detailed report. Do not submit a generic
        recitation that settlement was discussed but was unsuccessful.

        The parties discussed the possibility of settlement at their conference. While the

parties were not able to reach an agreement, the parties have agreed to continue to discuss

settlement, and will have further settlement discussions, including discussions regarding



Joint Status Report – Page 6
      Case 3:19-cv-01604-E Document 14 Filed 09/25/19           Page 7 of 8 PageID 61



mediation, following initial written discovery and depositions. They will inform the

Court promptly if agreement is reached.

15.     A form of alternative dispute resolution (e.g., mediation, arbitration,
        summary jury trial, court-supervised settlement conference, or early neutral
        evaluation) that will be most appropriate for resolving this case and when it
        would be most effective.

        The parties are open to mediating this matter as discovery progresses. The parties

believe a September 1, 2020 deadline for mediation or settlement conference would be

appropriate. If they do agree to mediate at a later point, the parties are confident that

they will be able to agree on a mediator.

16.     Any other matters relevant to the status and disposition of this case.

        None at this time.

                                                Respectfully submitted,


 EBERSTEIN & WITHERITE, LLP                     ERIN NEALY COX
                                                United States Attorney
 /s/ Micah P. Pardun
 Micah P. Pardun                                /s/ Sarah E. Delaney
 Texas Bar No. 24041643                         Sarah E. Delaney
 Amy K. Witherite                               Assistant United States Attorney
 Texas Bar No. 00788698                         Arizona Bar No. 031722
 10440 N. Central Expressway, Suite 400         1100 Commerce Street, Third Floor
 Dallas, Texas 75231-2228                       Dallas, Texas 75242-1699
 Tel: 214-378-6665                              Tel: 214-659-8730
 Fax: 214-378-6670                              Fax: 214-659-8807
 micah.pardun@ewlawyers.com                     sarah.delaney@usdoj.gov
 amy.witherite@ewlawyers.com
                                                Attorneys for Defendant
 Attorneys for Plaintiff




Joint Status Report – Page 7
    Case 3:19-cv-01604-E Document 14 Filed 09/25/19             Page 8 of 8 PageID 62



                               CERTIFICATE OF SERVICE

        On September 25, 2019, I electronically submitted the foregoing document with

the clerk of court for the U.S. District Court, Northern District of Texas, using the

electronic case filing system of the court. I hereby certify that I have served all counsel

and/or pro se parties of record electronically or by another manner authorized by Federal

Rule of Civil Procedure 5(b)(2).

                                                  /s/ Sarah E. Delaney
                                                  Sarah E. Delaney
                                                  Assistant United States Attorney




Joint Status Report – Page 8
